861 S.W.2d 253 (1993)
Freddie Ray LOCKETT, Appellant,
v.
The STATE of Texas, Appellee.
No. 591-93.
Court of Criminal Appeals of Texas, En Banc.
September 15, 1993.
Kent A. Schaffer, Houston, for appellant.
Bill Turner, Dist. Atty., and Lisa Tanner, Asst. Dist. Atty., Bryan, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant pled nolo contendere to aggravated possession of a controlled substance. The trial court found appellant guilty and, pursuant to a plea agreement, assessed punishment at confinement for thirty-eight years. The Court of Appeals affirmed the conviction. Lockett v. State, 852 S.W.2d 636 (Tex.App.-Houston [14th] 1993). Appellant filed a petition for discretionary review contending, inter alia, that the Court of Appeals erred by failing to address an issue raised by appellant in the trial court and in the Court of Appeals. He contends the Court of Appeals did not review the validity of the federal search warrant under either the Fourth Amendment or Article I, § 9 of the Texas Constitution. He also argues that the court failed to review the state search warrant under Fourth Amendment principles.
The Court of Appeals overruled appellant's search and seizure points without separately addressing appellant's contentions under the Fourth Amendment and Article I, § 9 of the Texas Constitution. Therefore, we summarily grant ground four of appellant's petition for discretionary review. See Tex.R.App. Pro. 90(a). Appellant's remaining grounds of error are dismissed without prejudice. The judgment of the Court of Appeals is vacated and the case is remanded to the Court of Appeals to consider appellant's ground four.
McCORMICK, P.J., and CLINTON and MEYERS, JJ., dissent.